People v Morales (2017 NY Slip Op 07537)





People v Morales


2017 NY Slip Op 07537


Decided on October 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2017

Tom, J.P., Manzanet-Daniels, Mazzarelli, Oing, Singh, JJ.


1173/10 -4821 4820 4819

[*1]The People of the State of New York, Respondent, 
vJason Morales, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Charity L. Brady of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Beth Kublin of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from the judgments of the Supreme Court, Bronx County (Steven L. Barrett, J.), rendered January 25, 2013,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same are hereby affirmed.
ENTERED: OCTOBER 26, 2017
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.